Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS


No. 17-BG-84

IN RE: TOLLY A. KENNON, III,
                                        Respondent.               DDN: 296-17

Bar Registration No. 466643


BEFORE: Glickman and Beckwith, Associate Judges, and Farrell, Senior Judge.

                                       ORDER
                               (Filed – April 13, 2017)

       On consideration of Disciplinary Counsel’s report regarding petitioner’s
petition for reinstatement wherein Disciplinary Counsel informs the court that Mr.
Kennon, III, has demonstrated that he is fit to resume the practice of law, and it
appearing that petitioner is eligible to file the petition for reinstatement, see In re
Kennon, 987 A.2d 1143 (D.C. 2010), it is

      ORDERED that petitioner’s petition for reinstatement is granted. It is

      FURTHER ORDERED that Tolly A. Kennon, III, is hereby reinstated to the
Bar of the District of Columbia.



                                   PER CURIAM